DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 4/19/2021 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 7/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,986,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 21, 28 and 35, although the closest prior art of record (such as Jakobsson et al., (US 20180152471 A1), Shuster et al., (US 20060080084 A1), and Mardikar (US 9491200 B2)) teaches A system comprising: one or more processors; and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising: receiving, by a communication security manager, an electronic message associated with a user account; analyzing, by an online identity verification manager, content of the electronic message.
However, none of the prior art, alone or in combination teaches based in part on a vernacular profile associated with a user account; determining the content analyzed is associated with a vernacular profile corresponding to the user account; issuing a vernacular security challenge based on the vernacular profile corresponding the user account; and performing at least one activity in response to the electronic message based on a result from the vernacular security challenge issued in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497